DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 12/16/21 and 12/17/21 have been considered. A copy of form PTO-144 is attached.

Drawings
The drawings were received on 4/30/21 are accepted.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Gary B. Chapman on 3/2/22.
The application has been amended as follows: 
In the claim(s):
Claim 47, line 1; delete “claim 39” and inserted –claim 38--.

Allowable Subject Matter
Claims 1-8, 11-12, 15, 17-21, 24, 26-27, 29-31, 34-36, 38, 40, 42-44, 47, and 49-51 are allowed.
The closest references found are Bates (US2009/0128810A1), Girvin (US 5,684,585A) and Jeck (US 4,360,270) which discloses all the features of the present 
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 29.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “modulating a power applied to the source of EMR; in response to the modulating step, inducing a detector signal waveform having a low frequency time domain; analyzing the detector signal waveform to determine a value of at least one diagnostic parameter associated with one or more of the source of EMR, the optical assembly, the chamber, the detector, and the optical collection system; determining the calibration status of the optical particle analyzer based on the one or more determined values of the at least one diagnostic parameter; wherein for one or more particles present in the optical particle analyzer and in response to the step of modulating the power applied to the source of EMR a particle detection signal is generated having a middle frequency time domain that is higher than the low frequency time domain, thereby avoiding unwanted interference between the low frequency time 
As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a processor operably connected to the source of EMR and the detector, wherein the processor is programmed to: modulate a power applied to the source of EMR from a first power level to a second power level: analyze a scattered radiation detector signal waveform induced by the modulation of the power applied to the source of EMR at a low frequency time domain; determine a value of at least one diagnostic parameter from the scattered radiation detector signal waveform associated with one or more of the source of EMR, the chamber, the optical assembly, the detector, and the optical collection system, determine a calibration status of the optical particle analyzer based on the one or more determined values of the at least one diagnostic parameter; and for one or more particles present in the optical particle analyzer and in response to the modulate the power a particle detection signal is generated having a middle frequency time domain that is higher than the low frequency time domain, thereby avoiding unwanted interference between the low frequency time domain and the middle frequency time domain so that the determined diagnostic parameter status is independent of presence or absence of particles in the chamber”, in combination with the rest of the limitations of claim 29.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            March 2, 2022